Case 7:20-cv-02091-VB Document1 Filed 03/09/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TRUSTEES OF THE PLUMBERS AND
STEAMFITTERS LOCAL 21 ZONE 1 PENSION
FUND,

weneenn=X

Plaintiffs, Civil Action No.:
Vv.
COMPLAINT
P E CONTROL SERVICES, LTD,

Defendant.

 

 

x

Preliminary Statement
1. This is an action by a multiemployer Pension Plan to collect withdrawal liability under
the Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001-1461, as
amended by the Multiemployer Pension Plan Amendments Act of 1980, Pub. L. No. 96-364, 94
Stat. 1208, 29 U.S.C. Section 1381 et. seq.

Jurisdiction and Venue
2. This Court has jurisdiction over this action pursuant to Section 4301 (c) of MPPAA, 29
U.S.C. Section 1132 (e)(1) and (f) and 1451(c).
3. Venue is proper in this judicial district pursuant to 4301 (d) of MPPAA, 29 U.S.C.
Section 1132 (e)(2) and 1451 (d).

Parties

4. Plaintiff Trustees of the Plumbers and Steamfitters Local 21 Zone 1 Pension Fund (the
“Fund”) is a multiemployer pension plan within the meaning of the 29 U.S.C. Section 1002(37)

and 1301 (a)(3). The Fund is administered from its headquarters in Peekskill, New York.
Case 7:20-cv-02091-VB Document1 Filed 03/09/20 Page 2 of 4

5. Trustees of the Fund are fiduciaries of the Fund within the meaning of 29 U.S.C. Section
1002 (21)(A). The Fund’s Trustees are collectively the administrator of the Fund, within the
meaning of 29 U.S.C. Section 1002 (16)(A) and 1301 (a)(1), and the plan sponsor of the Fund,
within the meaning of 29 U.S.C. Section 1002 (16)(B) and 1301 (a)(10).

6. Defendant, P E Control Services, LTD (hereinafter “PE Control” or “Defendant”) is a
corporation organized under the laws of the State of New York with its principal place of

business in Tuckahoe, New York.

Claim for Relief
7. Plaintiffs repeat and reallege paragraphs “1” through “6” above and incorporate them
herein by reference.
8. On or about August 4, 2015, the Defendant became obligated to contribute to the Fund

pursuant to a collective bargaining agreement with Trustees of the Plumbers and Steamfitters
Local No. 21.

9. Effective on or about June 30, 2019, Defendant completely withdrew from the Fund,
within the meaning of 29 U.S.C. Section 1383.

10. By letter dated September 24, 2019 (the “Assessment”), pursuant to 29 U.S.C. Section
1382 and 1399 (b)(1), the Fund assessed withdrawal liability against Defendant.

11. | Under the Assessment, the Defendant was required to make eighty (80) quarterly
payments of $9,404.00 beginning November 24, 2019, for a total of $427,572.00.

12. By letter dated December 11, 2019, (the “Default letter’), pursuant to 29 U.S.C. Section
1399 (C)(5)(A), the Defendant was advised that its withdrawal liability payment was past due

and failure to cure the deficiency within sixty (60) days would be considered a default within the
Case 7:20-cv-02091-VB Document1 Filed 03/09/20 Page 3 of 4

meaning of ERISA and that the total withdrawal liability to the Pension Fund in the amount of
$427,572.00 would be due and owing.

13. The Defendant, failed to cure the default within sixty (60) days after the Notice of
Default.

14. — Accordingly, under 29 U.S.C. Section 1399 (c)(5), all payments required by the
Assessment, in the total amount of $427,572.00, became due immediately plus accrued interest,
liquidated damages, attorneys fees and court costs.

WHEREFORE, Plaintiffs respectfully request that this Court:

1. Award Plaintiffs judgment against the Defendant, for $427,572.00

2. Award interest thereon in accordance with Sections 4219 (c)(3) and 4301 (b) of
MPAA, 29 U.S.C. Section 1399 (c)(3) and 1451 (b).

3. Award an amount equal to the greater of interest on the overdue interim withdrawal
liability payments or liquidated damages in the amount of 20% of the overdue interim
withdrawal liability payments in accordance with Sections 4301 (b) of MPPAA, 29
U.S.C. Section 1451 (b).

4. Award Plaintiffs the reasonable attorneys’ fees and costs incurred by them in
prosecuting this action, as required by Section 4301 (b) of MPPAA, 29 U.S.C.

Section 1451 (b).
Case 7:20-cv-02091-VB Document1 Filed 03/09/20 Page 4 of 4

5. Award Plaintiffs such further relief as is just and proper.

Dated: March 9, 2020
Hempstead, New York

Respectfully submitted,

BARNES, IACCARINO, & SHEPHERD, LLP
Attorneys for Plaintiffs

\ a

By: Danielle M. Camey, Esq.
3 Surrey Lane
Hempstead, New York 11550
(516) 483-2990
